Barclay, J.
This is an action of ejectment, with ■an equitable defense, introduced by the answer.
Mr. Moore is the tenant of Mr. Botts, who is joined with him as a defendant. Otherwise the parties in interest are the same as those whose rights are considered in Gooch v. Botts, ante, p. 419. The controlling facts are, in substance, identical with those therein discussed, except that the subject-matter of this action is a different piece of real property.
We hold, as in that case, that Mr. Botts is entitled to retain possession of the land, as subrogated mortgagee, until payment or tender of the amount properly due him as such; and that the facts shown constitute a valid defense in equity to the ejectment branch of the action.
*426The judgment is reversed, and the cause remanded with directions similar to those indicated in the case-last mentioned.
Chief Justice Sherwood and Black. and Brace, JJ., concur.